Citation Nr: 1742524	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-43 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right little finger disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to a compensable evaluation for acne of the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active Navy duty from February 2003 to February 2009.

This appeal initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland.  The Board remanded the appeal in September 2014 so that the Veteran could be afforded a requested hearing. 

In May 2016, the Veteran was notified, at his address of record, that the hearing he requested was scheduled in June 2016.  The Veteran did not appear for the scheduled hearing.  The Veteran has not contacted VA to explain his failure to appear or to request that the hearing be rescheduled.  The Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

The claim of entitlement to service connection for a disability of the right elbow is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims file is now wholly electronic.


FINDINGS OF FACT

1.  The Veteran suffered a non-displaced spiral fracture of the proximal phalanx of the right little finger in service, reported occasional pain in that finger at separation, and continues to report pain in that finger.

2.  The Veteran's acne of the chest affects less than 2 percent of his body surface, and is now treated with topical medication only, has occasionally been treated by antibiotics but has never been treated by corticosteroids or immunosuppressive drugs at any time during the appeal period.

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a spiral fracture of the proximal phalanx of the right little finger are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.102 (2016).

2.  The criteria for an initial compensable evaluation for cystic acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.118, Diagnostic Codes 7806, 7828 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist and notify

The Veteran seeks an increase in the initial evaluation assigned for cystic acne following the initial grant of service connection for a skin disability.  In such circumstances, notice provided to the Veteran in conjunction with the grant of the initial claim is considered sufficient.  Where service connection is substantiated following an initial claim, no further notification during consideration of additional aspects of the claim, such as a claim for an increased initial rating, is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As the claim is substantiated, no further discussion of notice is required as to that claim.

In the decision below, the Board grants service connection for a right little finger disability.  As the claim is substantiated, no further discussion of notice is required as to that claim.  

Service treatment records are associated with the claims file.  VA treatment records are associated with the claims file.  The Veteran was afforded VA examination of the skin.  The Veteran submitted evidence and argument.  The Veteran requested a hearing at the RO.  The Board notes that the Veteran was informed that the Board did not hold Travel Board hearings at the Baltimore RO, and the Veteran chose to request a local RO.  However, he did not appear for that hearing, so his hearing request is considered withdrawn.  The Veteran has been afforded his right to a hearing, and no request for a hearing remains pending.

There has been substantial compliance with the actions directed in the September 2014 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the Board concludes that the duties to assist and notify in development of the claims on appeal have been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5104, 5107.

Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

1.  Entitlement to service connection for a right little finger disability

Service medical records reflect that the Veteran complained of pain at the knuckle of his right fifth finger in March 2007.  Radiologic examination disclosed a closed, non-displaced spiral fracture of the proximal phalanx, right fifth digit (little finger).  A splint was placed on the right fifth finger.  In April 2007, the Veteran reported mild tenderness of the finger on palpation.  There was no edema.  There was full range of motion.  Objective examination and history at separation in January 2009 noted the history of right little finger fracture, and the Veteran reported episodic right little finger pain.

On VA examination conducted in February 2009, the Veteran constant reported right hand pain.  He reported that the severity of the pain was 3 or less on a scale from 1 to 10.  Pain was relieved by rest or use of Motrin.  Radiologic examination disclosed no abnormality of the right little finger.

The Veteran sustained an injury, a fracture of the right little finger in service.  The Veteran reported right little finger pain, although the examiner found no objective pathology.  Since there is a diagnosed etiology for subjective complaints of pain, the Veteran is entitled to service connection for the residuals of the in-service injury.  Accordingly, service connection for residuals, non-displaced spiral fracture of the proximal phalanx of the right little finger, may be granted.

Claim for increased initial evaluation

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since the Veteran filed the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  Entitlement to a compensable evaluation for acne of the chest

The Veteran's service treatment records disclose that he was treated for cystic acne of the chest in service.  Service connection was initially granted for this disability in a March 2009 rating decision, and a noncompensable evaluation was assigned.  The Veteran has disagreed with the initial assignment of a noncompensable evaluation.

At VA examination conducted in February 2009, the Veteran reported that he had used oral doxycycline for at least 6 weeks in the past 12 months for his cystic chest acne, and also used topical medication.  The examiner who conducted VA examination in August 2009 described the skin disorder as superficial cystic acne.  The examiner estimated that the area affected by acne of the chest was 1.5 percent of the body surface.  There was also a cyst in the right axilla.

VA outpatient treatment records dated in August 2009 disclose that the Veteran requested medication for treatment of acne.  Cystic chest acne was noted.  Oral and topical medication was prescribed.  The oral medication was an antibiotic.

July 2, 2010, VA outpatient treatment notes disclose that the Veteran had a cystic acne rash on his chest.  The treatment notes did not describe the size or appearance of the affected area.  The only medication prescribed was a topical benzoyl peroxide medication.  September 2011 VA outpatient treatment records disclose that the Veteran was instructed to use 10 percent benzoyl peroxide gel on the affected area, and was doing so.  VA clinical records added to the electronic record in 2016 continue to reflect that the only medication prescribed for the Veteran's cystic acne was a topical benzoyl peroxide formulation.

The Veteran's service-connected skin disability is evaluated as noncompensable under DC 7828.  DC 7828 provides the criteria for evaluating superficial acne (comedones, papules, pustules, superficial cysts).  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  Id.  A maximum 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck.  Id.

Dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, warrants a 10 percent rating under DC 7806.

Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating. Id.

Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  DC 7806. 

The Veteran is entitled to a compensable evaluation if his acne is deep acne rather than superficial, such as if there are deep inflamed nodules or pus-filled cysts.  Each examiner or treating provider has described the Veteran's acne as superficial.  The symptoms have been described as itching, discharge, and pain in the affected area of the chest with use of the chest muscles for lifting.  Itching, discharge, and pain in the local arear on use of the chest muscles for lifting are symptoms consistent with a localized, superficial skin disorder.  

However, there is no evidence that any cyst has required other than routine medical treatment or evaluation, with the exception of a pilonidal cyst which required urgent evaluation.  A separate grant of service connection and a separate, compensable evaluation is in effect for the Veteran's pilonidal cyst disability.  

The Board finds that the military medical providers, VA examiners and VA and private providers have identified the presence of superficial acne and not deep acne.  The medical clinicians are more qualified to distinguish between the presences of superficial acne versus deep acne than is the Veteran.  The clinical descriptions of the Veteran's acne as superficial are the most probative and persuasive evidence of record.  The persuasive medical evidence preponderates against the claim for a compensable evaluation for cystic acne.   

One provider noted that the Veteran had some scarring of the chest due to the cystic acne.  See July 2009 private treatment notes.  However, no examiner or provider has noted that any scar due to cystic acne appears on an exposed surface, is painful, limits motion, or is deep or adherent.  There is no medical evidence or lay allegation that any cyst has required surgical intervention or drainage.  A compensable evaluation on the basis of scarring is not warranted.

The examiners and providers have estimated that the Veteran's cystic acne affects 1.5 percent of the Veteran's body, and does not affect any exposed area.  This finding shows that the affected area is significantly less than 20 percent of the Veteran's skin surface, the area which would warrant a compensable evaluation.

The medical evidence establishes that no systemic medication such as corticosteroid or immunosuppressive medication was prescribed by VA at any time during the appeal.  He did have an episode when he took an antibiotic as part of the treatment but this is not a corticosteroid or immunosuppressive medication.  The Veteran has not submitted or identified any clinical evidence of additional systemic medication, a larger or more widespread affected area, extensive or adherent scarring or limitation of motion, or any other symptoms which would warrant a compensable evaluation for cystic acne.  As such, a compensable evaluation is not in order.  There is no reasonable doubt which may be resolved in the Veteran's favor to warrant a compensable evaluation after that date.


ORDER

The claim for service connection for a right little finger disability is granted.  The appeal is allowed to this extent.

A compensable, evaluation for cystic acne is denied.


REMAND

At a January 2008 Periodic Health Assessment, the Veteran reported occasional right elbow pain.  The report includes no notation as the onset or cause of the Veteran's elbow pain.  There is no notation that right elbow pain was noted or reported at the time of the Veteran's January 2009 separation examination.  The examiner who conducted a February 2009 VA examination stated that the Veteran's radiologic examination disclosed no abnormality.  The radiology report stated that there was "tiny spurring" over the olecranon.  The examiner did not discuss this finding or explain whether this finding was or was not a manifestation of degenerative change of the elbow.  Since this radiologic examination was conducted less than 6 weeks after the Veteran's service discharge, it is the Board's opinion that further development of the medical evidence is required.

The examiner assigned a diagnosis of medial and lateral epicondylitis, right elbow, but did not explain why this diagnosis was assigned, given the examiner's statement that there was no pathology.  Further medical discussion of the evidence and a more specific medical opinion is required to assist the Board prior to completion of appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete record of all VA radiologic examinations of the right elbow since February 2009.  Obtain a complete record of all VA treatment of the right elbow since September 2014.  All attempts to obtain VA records and radiology examinations should be documented in the claims folder.

The Veteran should be afforded an opportunity to identify or submit any non-VA medical treatment or examination of the right elbow and to identify or submit any non-clinical evidence of continuing right elbow symptomatology, such as employee leave records or the like.  

2.  Afford the Veteran a VA examination of the right elbow, to include radiologic examination if necessary to determine whether the Veteran has a current right elbow disability, and, if so, to determine the nature, etiology, and onset of that right elbow disability.  In conjunction with the examination, provide the examiner with the claims file, and assure that all pertinent evidence is associated with the electronic record.  The examiner should review the entire record, and indicate that all pertinent records were reviewed.  Then, the examiner should address the following:
a.  Assign a diagnosis for each current disorder of the Veteran's right elbow.  
b.  For each diagnosis assigned, identify the medical findings that support the assigned diagnosis.  
c.  Then, identify the clinical evidence that supports a finding that the identified right elbow disability was manifested during the Veteran's service, or, the medical evidence that supports a finding that the identified right elbow disability is a chronic disability that was present within one year following the Veteran's service discharge.
d.  If no abnormality of the right elbow is found on radiologic examination, discuss the significance of the notation that a small spur was present at the time of February 2009 x-rays of the right elbow.
e.  If no diagnosis is assigned on physical examination of the right elbow, discuss the significance of the February 2009 diagnosis of medial and lateral epicondylitis, right elbow.
f.  For each diagnosed right elbow disability, provide an opinion as to whether it is at least as likely as not that the right elbow disability was incurred in service or within an applicable presumptive period following the Veteran's service.  
Each opinion should be accompanied by an explantation (rationale).

3.  Then, the AOJ should readjudicate the claim on appeal.  If any claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


